                Case 2:20-cv-00278-TSZ Document 75 Filed 08/24/20 Page 1 of 1



 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       MacNEIL AUTOMOTIVE PRODUCTS
       LIMITED d/b/a WEATHERTECH,
 8
                              Plaintiff,
 9
                                                         C20-278 TSZ
           v.
10
                                                         MINUTE ORDER
       YITA LLC d/b/a OEDRO and/or
11     YITAMOTOR; and LED KINGDOMUS,
12                            Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
            (1)   The motion for reconsideration, docket no. 74, filed in this matter by
15
     Jinrong (SH) Automotive Accessory Development Co., LTD., is STRICKEN. The
     motion should have been filed only in Case No. C20-856 TSZ.
16
          (2)       The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 24th day of August, 2020.

19
                                                       William M. McCool
20                                                     Clerk

21                                                     s/Karen Dews
                                                       Deputy Clerk
22

23

     MINUTE ORDER - 1
